Case 4:20-cv-05640-YGR Document 567-1 Filed 05/03/21 Page 1 of 3




         Exhibit A
       Case 4:20-cv-05640-YGR Document 567-1 Filed 05/03/21 Page 2 of 3



1                                   UNITED STATES DISTRICT COURT
2                                NORTHERN DISTRICT OF CALIFORNIA
3                                           OAKLAND DIVISION
4

5     EPIC GAMES, INC.,                                    Case No. 4:20-CV-05640-YGR
6                            Plaintiff, Counter-           DECLARATION OF CYNTHIA WILLIAMS
                             Defendant                     IN RESPONSE TO APPLE INC.’S
7                                                          ADMINISTRATIVE MOTION TO SEAL
               v.                                          DEPOSITION DESIGNATIONS
8
      APPLE, INC.,
9
                             Defendant,
10                           Counterclaimant.
11

12    I, Cynthia Williams, declare as follows:
13             1.    I am currently the VP Ecosystem Commercial, Gaming at Microsoft Corporation.

14    The facts stated in this declaration are based on my own personal knowledge and, if called as a

15    witness, I could and would testify to those facts.

16             2.    In my current role at Microsoft, I am responsible for commercial partnerships that

17    bring gaming content to Xbox. I have been employed with Microsoft since August 2018. Based

18    on my work experience, I am familiar with Microsoft’s licensing practices as it relates to Xbox.

19    Microsoft keeps such information confidential to protect itself and its partners from potential

20    harm.

21             3.    I understand that Apple Inc. intends to submit designated deposition testimony for

22    use at trial, including the Deposition of Joe Kreiner, that contain Microsoft’s confidential

23    information in the above-captioned legal case. I have reviewed the designated deposition

24    testimony and explain below why the specific portions of the testimony contain sensitive and

25    highly confidential information that would potentially cause serious harm to Microsoft if publicly

26    released.

27             4.    The highlighted portion of the deposition of Joe Kreiner at 92:9-93:1, specifically

28    lines 14-25, reveal confidential and sensitive information, if released to the public would cause

     DECLARATION OF CYNTHIA WILLIAMS                   -1-
     152369312.1
       Case 4:20-cv-05640-YGR Document 567-1 Filed 05/03/21 Page 3 of 3



1     Microsoft harm. Lines 14-25 of the testimony refers to a specific section (2.5.2) of a Microsoft

2     licensing agreement. The provision and description of the contents by the deponent reveals

3     confidential details regarding Microsoft’s negotiated relationship with Epic Games, and specific

4     terms regarding the availability of content and timing of content on Xbox. In the video game

5     industry, the timing and availability of games is an important factor in maximizing revenue. This

6     provision reflects Microsoft’s strategy with regards to how Microsoft competes for content, and

7     how it differentiates its products from competitors in timing and availability of the games on

8     Xbox. Revealing such specific customer information would release sensitive information about

9     Microsoft’s relationship with Epic, and would impact Xbox’s relationships with our other

10    customers. If the highlighted information in the deposition were revealed, it would give

11    Microsoft’s competitors crucial information that would enable them to structure deals to

12    materially disadvantage Microsoft and our player base.

13             5.     The highlighted portion of the deposition at 168:7, 11-20, specifically lines 13-15,

14    reveal confidential and sensitive information, if released to the public would cause Microsoft

15    harm. This testimony reveals a custom agreement provision and the confidential pricing that is

16    part of an Xbox business strategy. Releasing the details of a custom pricing agreement to the

17    public could adversely affect Microsoft’s deals with other publishers and be used by competitors

18    to disadvantage Microsoft in future game deals.

19

20             I declare under the penalty of perjury of the laws of the United States of America that the

21    foregoing is true and correct.

22

23             Executed this 1st day of May 2021 in Kihei, Hawaii.

24
                                                     ____________________________________
25                                                   CYNTHIA WILLIAMS
26

27

28

     DECLARATION OF CYNTHIA WILLIAMS                    -2-
     152369312.1
